 



Exhibit 10.5
NON-COMPETITION AGREEMENT
This Non-Competition Agreement (this “Agreement”) is entered as of September 15,
2006, to be effective as of July 1, 2006 (the “Effective Date”), between Trade
Source International, Inc., a Delaware corporation (“Buyer”) and Robert W.
Lackey (“Lackey”) on the following terms and conditions:
RECITALS
     WHEREAS, Buyer is contemporaneously entering into an agreement with Lackey
(the “Stock Purchase Agreement”) pursuant to which it is purchasing all of
Lackey’s interest in MARKETING IMPRESSIONS, INC., a Georgia corporation (“MI”)
(capitalized terms used herein without definition shall have the meanings given
to such terms in the Stock Purchase Agreement); and
     WHEREAS, Buyer and MI each owns a 50% membership interest in Prime/Home
Impressions, LLC (the “Company”) and, subsequent to the acquisition of MI, Buyer
will directly or indirectly own all of the membership interests in the Company;
and
     WHEREAS, Lackey has been engaged in the Business; and
     WHEREAS, Buyer has agreed to pay certain compensation to Lackey in return
for his agreement not to compete with Buyer in the conduct of the Business, as
described herein.
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
promises and covenants contained herein, the parties agree as follows:
1. Lackey Restrictive Covenant. In consideration of the amounts to be paid
hereunder, Lackey agrees that, except as otherwise provided in Section 4 below,
he shall not directly or indirectly for the period beginning with the Effective
Date and ending seven years thereafter (such seven-year period, the “Restricted
Period”):
     (a) engage or invest in, own, manage, operate, finance, control, or
participate in the ownership, management, operation, financing, or control of,
be employed by, associated with, or in any manner connected with, lend his name,
or any similar name to, lend his credit to or render services or advice to, any
Person that is engaged in the Business or directly competes with the Business as
conducted by one or more members of the TSI Group as of the Effective Date (any
such business, a “Competing Business”) in United States; provided, however,
subject to the other limitations set forth in this Agreement, including but not
limited to the limitations set forth in Section 4, Lackey shall not be
prohibited from developing, designing, manufacturing, merchandising, packaging,
supplying, selling or distributing ceiling fans, light fixtures and/or lamps, or
investing in, owning, managing, operating, financing, controlling, or
participating in the ownership, management, operation, financing, or control of,
be employed by, associated with, or in any manner connected with, lend his name,
or any similar name to, lend his credit to or render services or advice to, any
Person engaged in any of the foregoing;
     (b) whether for Lackey’s own account or for the account of any other
Person, solicit business within the scope of the Business and in the same market
as the Business being conducted by one or more members the TSI Group as of the
Effective Date from any Person known by

1



--------------------------------------------------------------------------------



 



Lackey to be a customer of any member of the TSI Group, whether or not Lackey
had personal contact with such Person during and by reason of Lackey’s
relationship with MI;
     (c) whether for Lackey’s own account or the account of any other Person
solicit, employ, or otherwise engage as a consultant, independent contractor, or
otherwise, any Person who is, at any time after the Effective Date, an employee
of any member of the TSI Group or in any manner induce or attempt to induce any
such employee to terminate his employment with any member of the TSI Group; or
     (d) disparage any member of the TSI Group or any of their respective
interest holders, stockholders, managers, directors, officers, employees, or
agents.
The term “Person” includes any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, or governmental body.
2. Buyer Restrictive Covenant. In consideration of Lackey’s entering into this
Agreement and the Stock Purchase Agreement and consummating the transactions
contemplated hereby and thereby, Buyer agrees that neither it nor any of its
Affiliates shall directly or indirectly for the Restricted Period:
     (a) whether for its own account or the account of any other Person solicit,
employ, or otherwise engage as a consultant, independent contractor, or
otherwise, any Person who is, at any time after the Effective Date, an employee
of Lackey or any of his Affiliates or in any manner induce or attempt to induce
any such employee to terminate his employment with Lackey or any of his
Affiliates; or
     (b) disparage Lackey or any of his Affiliates or any of their respective
interest holders, stockholders, managers, directors, officers, employees, or
agents.
3. Payment Terms. Buyer shall pay to Lackey the consideration provided for in
Section 2.03(c) of the Stock Purchase Agreement in accordance with the
provisions the Stock Purchase Agreement.
4. Exceptions. The ownership by Lackey of up to five percent (5%) of any class
of securities of any company which has a class of securities registered under
Section 12 of the Securities Exchange Act of 1934, as amended, shall not
constitute a breach of this Agreement. Nothing in this Agreement shall be
construed as prohibiting Lackey from directly or indirectly selling any products
to any customer that is not a Mass Merchant. Nothing in this Agreement shall be
construed as prohibiting Lackey from selling any freshener products, except for
the sale to Lowe’s of the freshener products currently being sold to Lowe’s by
the Company for use with ceiling fans.
     In addition, should Lackey wish during the Restricted Period to invest in,
be employed by or otherwise provide services to any Person (except J. Hunt,
Creative Concepts, Angelo Lighting (Westinghouse), Fantech or any Person who
acquires all or substantially all of the stock in or assets of any of the
foregoing Persons) whose primary business is not within the scope of the
Competing Business, but who conducts the Competing Business as a secondary or
incidental activity, Lackey, upon prior notice to Buyer, may engage in such
primary business; provided that (i) the secondary or incidental Competing
Business does not represent more than ten percent (10%) of total sales for the
preceding fiscal year (as determined every year during the Restricted Period) of
such other Person; (ii) Lackey does not directly or indirectly provide services,
consultation or advice to the subsidiary, division or other segment of that
Person that is conducting the Competing Business and (iii) Lackey provides Buyer
with prior notice thereof.

2



--------------------------------------------------------------------------------



 



     Furthermore, if at any time during the Restricted Period Lackey believes
there is an opportunity to sell Ceiling Medallions to one or more persons or
entities not then purchasing Ceiling Medallions from the TSI Group (any such
opportunity, a “Business Opportunity”), then Lackey may present such Business
Opportunity to Buyer. Upon receiving notice of such Business Opportunity from
Lackey, Buyer shall have 30 days during which to elect to pursue such Business
Opportunity. If (i) Buyer notifies Lackey that the TSI Group shall not pursue
such Business Opportunity, (ii) Buyer fails to notify Lackey in writing of its
decision to pursue such Business Opportunity prior to the end of the relevant
30-day period or (iii) Buyer elects to pursue such Business Opportunity but
fails to receive a purchase order for Ceiling Medallions from or deliver Ceiling
Medallions to the Person constituting such Business Opportunity within 365 days,
if such Person is a Mass Merchant, or 180 days, in the case of all other
potential customers, following the end of the relevant 30-day period, then
Lackey and his Affiliates shall be permitted to pursue such Business Opportunity
independently of the TSI Group and shall be deemed to have a royalty-free
nonexclusive license under the intellectual property rights owned or licensed by
Parent and its Affiliates to the extent required to pursue such Business
Opportunity. If Lackey and/or his Affiliates pursues and obtains such Business
Opportunity (as evidenced by a purchase order for Ceiling Medallions from or the
delivery of Ceiling Medallions to the Person constituting such Business
Opportunity), then to the extent the TSI Group produces or is able to produce
such Ceiling Medallions at a capacity sufficient to fill Lackey’s and/or his
Affiliates orders in a timely manner, Lackey and/or his Affiliates shall
purchase from the TSI Group, and the TSI Group shall sell to Lackey and/or his
Affiliates, all of the Ceiling Medallions necessary to satisfy his or its
obligations with respect to such Business Opportunity for an amount equal to the
sum of the cost of the Ceiling Medallion, packaging and third-party handling
charges times a multiple of 1.42 plus freight charges; provided, however, that
neither Lackey, his Affiliates nor the TSI Group shall have any obligation to
continue this arrangement after the Restricted Period. In the event that Lackey
and/or his Affiliates pursues and obtains such Business Opportunity, then Buyer
shall not, and Buyer shall cause its Affiliates to not, directly or indirectly,
at any time during the Restricted Period, solicit or obtain such Business
Opportunity until Lackey and/or his Affiliates are no longer providing Ceiling
Medallions in connection with such Business Opportunity.
5. Reasonable Restrictions. Buyer and Lackey agree and acknowledge that the
restrictions imposed by this Agreement hereof are legitimate, reasonable and
necessary to protect Buyer’s investment in MI and the Company. Prior to the
Effective Date, Buyer and Lackey have both participated indirectly, throughout
the United States, in the Business, and their products, services, names,
goodwill and reputations are well-known throughout the United States. Therefore,
Lackey and Buyer acknowledge that the scope and duration of the restrictions
contained in this Agreement are reasonable. Lackey and Buyer further acknowledge
that the restrictions contained herein are not burdensome to Lackey or Buyer in
light of the consideration received by them therefor and the other opportunities
that remain open to them.
6. Remedies. In the event of a breach or a threatened breach by either party of
any provision in this Agreement, the other party shall be entitled to a
temporary restraining order and injunctive relief restraining such party from
the commission of any breach, and to recover the attorneys’ fees, costs and
expenses incurred by such party in obtaining such temporary restraining order or
injunctive relief. Nothing contained in this Agreement shall be construed as
prohibiting a party from pursuing any other remedies available to it for any
breach or threatened breach, including, without limitation, the recovery of
money damages, attorneys’ fees, and costs. The restrictions in this Agreement
shall each be construed as independent of any other provisions in this
Agreement, and the existence of any claim or cause of action by a party against
the other, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement of this Agreement.
7. Tolling. If Lackey or Buyer violates any of the restrictions contained in
Section 1 or Section 2 above, respectively, the Restricted Period will be
suspended and will not run in favor of such party from the time of the
commencement of any violation until such party cures the violation.

3



--------------------------------------------------------------------------------



 



8. Entire Agreement. This Agreement and the Stock Purchase Agreement embody the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior agreements and understandings, if any, relating to the
subject matter of this Agreement. This Agreement may be amended or supplemented
only by an instrument in writing executed by both parties. No oral
understandings, statements, or inducements contrary to the terms of this
Agreement exist.
9. Construction. Each party acknowledges that such party and its attorneys have
been given an equal opportunity to negotiate the terms and conditions of this
Agreement and that any rule of construction to the effect that ambiguities are
to be resolved against the drafting party or any similar rule operating against
the drafter of an agreement shall not be applicable to the construction or
interpretation of this Agreement.
10. Partial Invalidity. In the event that any court of competent jurisdiction
holds any provision of this Agreement to be invalid, the remaining provisions
shall not be affected or invalidated and shall remain in full force and effect.
11. Reformation. In the event that any court of competent jurisdiction holds any
restrictions in this Agreement to be unreasonable and/or unenforceable as
written, the court may reform the Agreement to make it enforceable, and the
Agreement shall remain in full force and effect as reformed by the court.
12. Assignment of Rights. This Agreement and the rights of Buyer hereunder may
be assigned by Buyer in connection with a sale or assignment by Buyer of all or
substantially all of the Business, to the extent such sale or assignment is
permitted by the terms of the Stock Purchase Agreement. This Agreement and the
rights of Lackey hereunder may not be assigned by Lackey. This Agreement shall
be binding upon and shall inure to the benefit of the parties hereto, the
permitted successors and assigns of Buyer and the heirs, beneficiaries and legal
representatives of Lackey.
13. Waiver. Neither party’s waiver of any provision of the Agreement shall
constitute (i) a continuing waiver of that provision, or (ii) a waiver of any
other provision of this Agreement.
14. Controlling Law and Venue. This Agreement shall be governed by and construed
in accordance with the domestic laws of the State of Delaware without giving
effect to any choice or conflict of law provision or rule that would cause the
application of the laws of any jurisdiction other than the State of Delaware.
Each of the parties submits to the jurisdiction of any state or federal court
sitting in New Castle County, Delaware, in any action or proceeding arising out
of or relating to this Agreement and agrees that all claims in respect of the
action or proceeding may be heard and determined in any such court.
15. Execution. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute but one and the same instrument. Execution and
delivery of this Agreement by facsimile or as an attachment to an electronic
mail shall constitute a valid and binding execution and delivery of this
Agreement by such party. Such facsimile copies or electronic mail attachments
shall constitute enforceable original documents.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Non-Competition
Agreement as of the date first above written.

                  TRADE SOURCE INTERNATIONAL, INC.,     a Delaware corporation
 
           
 
  By:   /s/ Marcus Scrudder    
 
                Name: Marcus Scrudder     Title: Chief Financial Officer
 
                /s/ Robert W. Lackey               Robert W. Lackey  

5